DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husted (US 2007/0058755).
With regard claim 9, Husted discloses signal compensation device comprising:
a first filter circuit, for processing the broadband signal (Fig.3 element 240-Q and para.31 and 38), to generate a first analog signal (Fig.3 element 240-Q output and para.41-42);
a second filter circuit, for processing a broadband signal (Fig.3 element 240-I and para.31), to generate a second analog signal (Fig.3 element 240-I output and para.31-32); 
a first transform circuit, coupled to the first filter circuit, for transforming the first analog signal to a first digital signal (Fig.3 element 290-Q, ADC and para.42);
a second transform circuit, coupled to the second filter circuit, for transforming the second analog signal to a second digital signal (Fig.3 element 290-I, ADC and para.42);
a compensation circuit, coupled to the first transform circuit, for compensating the first digital signal according to a compensation response, to generate a compensation signal (Fig.4 elements 296-I, 296-Q, 306, 307, 310, 320, 315, 325, 330, 332 and para.41-43).
With regard claim 10, Husted further discloses wherein the first filter circuit and the second filter circuit are analog baseband filters (Fig.3 element 240-Q and 240-I and para.31-32), and the compensation circuit is a digital baseband filter (Fig.4 elements 296-I, 296-Q, 310, 320 and para.41-43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Husted (US 2007/0058755) in view of Gotman et al. (US 2014/0307768).
With regard claim 1, Husted discloses a signal compensation device (Fig.3 & 4) comprising:
a first filter circuit (Fig.3 element 240-I), for processing a broadband signal (Fig.3 element 235 output and para.28), to generate a first analog time-domain signal (Fig.3 element 240-I output and para.41-42); 
a second filter circuit (Fig.3 element 240-Q) for processing a broadband signal (Fig.3 element 235 output and para.28), to generate a second analog time-domain signal (Fig.3 element 240-Q output and para.41-42); 
a first transform circuit, coupled to the first filter circuit, for transforming the first analog time-domain signal (Fig.3 element 290-I, ADC, input signal and 
the first transform circuit, coupled to the first filter circuit, for transforming the second analog time-domain signal (Fig.3 element 290-Q, ADC, output signal and para.36) to a second digital time-domain signal (Fig.3 element 290-Q, ADC, output signal and para.36); 
a third transform circuit for transforming the first digital time-domain signal to a first frequency-domain signal (Fig.4 element 310, FFT, and para.42, where the FFT convers the digital time-domain signal to a frequency-domain signal); 
a fourth transform circuit for transforming the second digital time-domain signal to a second frequency-domain signal (Fig.4 element 320, FFT, and para.42, where the FFT convers the digital time-domain signal to a frequency-domain signal); and 
a processing circuit, coupled to the third transform circuit and the fourth transform circuit (Fig.4 elements 315, 325, 330, 332 and 335 and para.42-43), for generating a frequency-domain compensation response (Fig.4 element fft_total and para.42) according to the first frequency-domain signal (Fig.4 element 310 output and para.42 and 44) and the second frequency-domain signal (Fig.4 element 320 output and para.42 and 44) and a broadband signal at input (Fig.3 element 235 output and para.28 and 35). 

Husted discloses all of the subject matter as described in the above paragraph except for specifically teaching generating a time-domain 
	However, Gotman et al. teaches generating a time-domain compensation response according to the first frequency-domain signal and the second frequency-domain signal (Fig.4A element 220-e and para.94), wherein the time-domain compensation response is for compensating the first digital time-domain signal (Fig.4A element 315-e, IFFT, and para.99) in order to obtain an imbalance compensated frequency domain version of the first one of the components (para.99).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include generating a time-domain compensation response according to the first frequency-domain signal and the second frequency-domain signal, wherein the time-domain compensation response is for compensating the first digital time-domain signal as taught by Gotman et al. into Husted’s to replace Interpolator circuitry (Fig.4 element 335) in order to obtain an imbalance compensated frequency domain version of the first one of the components.
With regard claim 2, the modified circuit of Husted and further discloses wherein the processing circuit comprising:
a computing circuit, coupled to the third transform circuit and the fourth transform circuit, for generating a frequency-domain compensation response 
a fifth transform circuit, coupled to the computing circuit, for transforming the frequency-domain compensation response to the time-domain compensation response (Fig.4A element 330-e and para.94, where the IFFT transforms input from a frequency domain to a time domain, Gotman et al).
With regard claim 4, Husted further discloses a signal generating circuit, coupled to the first filter circuit and the second filter circuit, for generating the broadband signal (Fig.3 element 235 and para.28).
With regard claim 6, Husted further discloses wherein the first filter circuit and the second filter circuit are analog baseband filters (Fig.3 elements 240-I and 240-Q and para.31).
With regard claim 7, Husted further discloses wherein the first transform circuit and the second transform circuit are analog-to-digital converters (ADCs) (Fig.3 elements 290-I and 290-Q and para.32).
With regard claim 8, Husted further discloses wherein the third transform circuit and the fourth transform circuit perform a Fast Fourier Transform (FFT), to transform the first digital time-domain signal and the second digital time-domain signal to the first frequency-domain signal and the second frequency-domain signal, respectively (Fig.4 elements 310 and 320 and para.42).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Husted (US 2007/0058755) and Gotman et al. (US 2014/0307768) as applied to claim 1 above, and further in view of Mimura et al. (US 2004/0224656).
With regard claim 5, the modified circuit of Husted and Gotman et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the broadband signal is an impulse signal.
However, Mimura et al. teaches wherein the broadband signal is an impulse signal (Fig.3 and para.58, where the impulse on embodiment 1 (Fig.3) is of a broadband signal) in order to have a frequency error permissibility in transmission and reception greater, in absolute value, as compared to that of narrowband communications (para.58).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the broadband signal is an impulse signal as taught by Mimura et al. into Husted’s receiving front end circuitry (Fig.3 elements 220, 225, 230) in order to have a frequency error permissibility in transmission and reception greater, in absolute value, as compared to that of narrowband communications.
Allowable Subject Matter
Claim 3 is are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/